DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2021, 1/18/2021, and 5/8/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 1 is hand drawn and labels are hand written. New corrected drawings are required for better understanding of the invention. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  the term “chanmins” and “chanins” are assumed to mean “changing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucke et al US 2011/0043904.
Regarding claim 12, Lucke discloses (see at least Fig 4-8, [0045]-[0076]) an afocal enlargement changing module ([0040], Fig 4, 109r, 190l) for a microscope (Fig 1-8), the enlargement changing module being introducible into an infinite beam path running along an optical axis of the microscope (15) the enlargement “(Fig 2, [0045]) that is designed to adjust the path length of the infinite beam path passing through the enlargement changing module in such a way that the enlargement changing module maps an exit pupil of a lens of the microscope (15) onto a predetermined location along the optical axis (Fig 4, the afocal element 109r, 109l forms a finite exit pupil, specifically at the location that is furthermore specified by the deflection system using the mirrors 71 and 73; at a particular setting of the deflection system, this is the specified location). 
Regarding claim 13, Lucke discloses further comprising an enlargement system ([0040], Fig 4, 109r, 190l). 
Regarding claim 14, Lucke discloses wherein the enlargement system is arranged downstream of the light deflection system in the infinite beam path (Fig 4 shows 109r, 190l is downstream with respect with to the optical axis of rotational axes 21 and 25 that intercepts 37 and 39).

Allowable Subject Matter
Claims 1-11 are allowed.
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1: The prior art of record does not disclose or suggest a changing system for a microscope comprising: “multiple afocal enlargement changing modules of different enlargement levels, wherein each of the enlargement changing modules, wherein each of the enlargement changing modules contain a light deflection system”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-11 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of dependent claim 15: The prior art of record does not disclose or suggest further comprising: “the afocal enlargement changing module”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 16-18 are allowable due to pendency on dependent claim 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weber et al. US 2003/0117727, Hanzawa US 5,394,267, Iba et al. US 4,640,586, and Uehara US 4,498,742 are optical arrangement systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872